  Case 1:20-ap-01065-VK          Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                 Desc
                                 Main Document     Page 1 of 12




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, September 16, 2020                                                   Hearing Room        301

2:30 PM
1:20-11006 Lev Investments, LLC                                                            Chapter 11
Adv#: 1:20-01065   Lev Investments, LLC v. SENSIBLE CONSULTING AND

   #11.00      Order to show cause re: remand and status conference
               re: removed proceeding

               fr. 8/12/20

                                    Docket       1

  Judge:
      Having reviewed the parties' timely filed supplemental briefs, and because the proofs
      of claim filed by Lisitsa Law, Inc. and Mike Kemel do not impact the Court's prior
      analysis, the Court will adopt its tentative ruling from the hearing on August 12, 2020,
      based on the analysis set forth below:

      The Court will sever the claims and remand this action in part.

      I. BACKGROUND

            A. The State Court Complaint

      On June 20, 2019, Lev Investments, LLC ("Debtor") filed a complaint in state court
      against Michael Leizerovitz, Sensible Consulting and Management, Inc. ("Sensible
      Consulting"), Ruvin Feygenberg and Ming Zhu, LLC ("Ming Zhu"), initiating this
      lawsuit (the "State Court Action"). Notice of Removal, Exhibit 1. The defendants
      filed demurrers to the complaint. Id. After hearings on the demurrers, the state court
      sustained the demurrers with leave to amend. Id.

      On September 27, 2019, Debtor filed a first amended complaint (the "Complaint"). Id.
      Through the Complaint, Debtor asserted claims for breach of implied covenant against
      encumbrances, quiet title, usury and declaratory relief. Id. In relevant part, Debtor
      alleged—

               On January 31, 2019, Mr. Feygenberg and Mr. Leizerovitz signed a
               grant deed transferring the real property located at 13854 Albers Street,


9/17/2020 3:00:48 PM                          Page 1 of 12
  Case 1:20-ap-01065-VK          Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                 Desc
                                 Main Document     Page 2 of 12




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, September 16, 2020                                                  Hearing Room         301

2:30 PM
CONT...        Lev Investments, LLC                                                        Chapter 11
               Sherman Oaks, CA 91401 (the "Albers Property") to Debtor. Mr.
               Feygenberg and Sensible Consulting provided a loan secured by the
               Albers Property. Pursuant to the loan agreement, the interest rate
               amounted to 23% per annum. Mr. Feygenberg then assigned his
               interest in the deed of trust to Sensible Consulting.

               At the time Mr. Feygenberg and Mr. Leizerovitz executed the grant
               deed, they covenanted that the Albers Property was free of liens and
               encumbrances. However, the Albers Property was encumbered by
               taxes and a judgment in favor of Ming Zhu. Debtor requests a
               judgment that it is the owner in fee simple of the Albers Property and
               that Defendants do not have an interest in the Albers Property.

      Id.

      On October 24, 2019, Ming Zhu filed a demurrer to the Complaint, and on November
      1, 2019, Mr. Leizerovitz, Mr. Feygenberg and Sensible ("Defendants") filed their
      demurrer to the Complaint. Id. On February 18, 2020, the state court held hearings on
      the demurrers. Id. At that time, the state court sustained Ming Zhu’s demurrer
      without leave to amend, dismissing Ming Zhu from this action. Id. The state court
      also dismissed the quiet title cause of action without leave to amend. Id. As to Mr.
      Feygenberg and Mr. Leizerovitz, the state court dismissed the usury and declaratory
      relief causes of action without leave to amend, but overruled the demurrer as to the
      breach of implied covenant against encumbrances claim. Id. Finally, as to Sensible,
      the state court overruled the demurrer as to the breach of implied covenant and usury
      claims, sustained the demurrer as to the quiet title claim without leave to amend and
      sustained the demurrer as to the declaratory relief claim with leave to amend. Id.

            B. The Cross-Complaint

      On March 20, 2020, Defendants filed an answer to the Complaint. Id. Concurrently,
      Defendants filed a cross-complaint (the "Cross-Complaint") against Debtor, Dmitri
      Lioudkovski, Yevgeniya Lisitsa and Lisitsa Law, Inc. (the "Lisitsa Parties") and Real
      Property Trustee, Inc. ("RPT") and Mike Kemel (the "RPT Parties"). Id. In the Cross-
      Complaint, Defendants asserted causes of action for breach of contract, breach of
      fiduciary duty, concealment, indemnity, declaratory relief, quiet title, cancellation of


9/17/2020 3:00:48 PM                          Page 2 of 12
  Case 1:20-ap-01065-VK         Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56              Desc
                                Main Document     Page 3 of 12




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, September 16, 2020                                                   Hearing Room     301

2:30 PM
CONT...      Lev Investments, LLC                                                          Chapter 11
      instruments, wrongful foreclosure and declaratory relief. Id.

              In December 2018, Mr. Feygenberg and Mr. Leizerovitz entered into
              an agreement with Debtor for Debtor’s acquisition of the Albers
              Property. The parties planned to purchase a defaulted promissory note
              secured by a first position deed of trust (the "Note" and the "DOT"),
              which was in the process of foreclosure. The parties planned to
              complete the non-judicial foreclosure for Debtor to obtain title to the
              Albers Property.

              Mr. Feygenberg and Mr. Leizerovitz acted as lenders secured by the
              Albers Property. Ms. Lisitsa and Lisitsa Law acted as counsel for all
              parties to the agreement. Pursuant to the agreement, Debtor was to
              contribute $1,022,500 towards the purchase of the Note and the DOT.
              However, unbeknownst to Mr. Feygenberg and Mr. Leizerovitz, Mr.
              Lioudkovski made secret deals with others to obtain the funds Debtor
              needed to purchase the Note and the DOT and promised the secret
              lenders first position deeds of trust. Ms. Lisitsa was aware of the secret
              loans, and cross-complainants believe one of the secret lenders is a
              relative of Ms. Lisitsa.

              On December 31, 2018, Debtor, Mr. Feygenberg and Mr. Leizerovitz
              acquired the Note and the DOT. On January 30, 2019, after Ms. Lisitsa
              represented these parties in litigation against the owner of the Albers
              Property, the foreclosure sale occurred. Despite the agreement that
              only Debtor would take title to the Albers Property, the foreclosure
              trustee, under the direction of Debtor and Mr. Lioudkovski, issued a
              Trustee’s Deed naming Debtor, Mr. Feygenberg and Mr. Leizerovitz as
              owners. One day later, Ms. Lisitsa prepared a grant deed to divest Mr.
              Feygenberg’s and Mr. Leizerovitz’s interest in the Albers Property, and
              a deed of trust in favor of Mr. Feygenberg and Mr. Leizerovitz.
              However, Ms. Lisitsa, acting in concert with Debtor and Mr.
              Lioudkovski, did not record these documents until March 22, 2019,
              after multiple demands from cross-complainants.

              In early March 2019, Debtor, acting through Ms. Lisitsa, asked the


9/17/2020 3:00:48 PM                          Page 3 of 12
  Case 1:20-ap-01065-VK         Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                Desc
                                Main Document     Page 4 of 12




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, September 16, 2020                                                  Hearing Room        301

2:30 PM
CONT...       Lev Investments, LLC                                                           Chapter 11
              cross-complainants to provide a pay-off demand. Debtor also informed
              the cross-complainants that there was a problem because there was a
              judgment lien against Mr. Feygenberg; however, the problem would
              not have arisen had Mr. Feygenberg never been placed on title to the
              Albers Property.

              Debtor failed to contribute the $1,022,500 of its own funds and, as a
              result, breached the agreement between the parties. Debtor, Mr.
              Lioudkovski and the Lisitsa Parties also breached fiduciary duties
              owed to Defendants by concealing the secret loans, and these parties
              should indemnify Defendants for any costs incurred litigating the secret
              loans.

      In addition to these allegations regarding the Albers Property, Mr. Leizerovitz also
      asserted causes of action for quiet title, cancellation of instruments, wrongful
      foreclosure and injunctive relief based on the following allegations regarding a
      different transaction—

              Coachella Vineyard Luxury RV Park, LLC ("RV") owned vacant land
              in Coachella, California (the "RV Property"). Prior to July 2018, Mr.
              Leizerovitz held deeds of trust encumbering the RV Property. Mr.
              Leizerovitz agreed to release his deed of trust to allow RV to obtain
              new financing for development of the RV Property. The new financing
              included a loan, made by Debtor on July 31, 2018, in the principal
              amount of $2 million. This loan was secured by a first position deed of
              trust against the RV Property.

              In return for releasing his deeds of trust, Mr. Leizerovitz received an
              unsecured promissory note in the amount of $400,000 and a
              promissory note secured by a deed of trust against the RV Property in
              the amount of $500,000. In February 2019, RV agreed that the
              unsecured note would be secured by the RV Property as an extension
              of credit. Additionally, Mr. Leizerovitz agreed to provide RV with
              another $50,000 loan secured by the deed trust. As such, the deed of
              trust in favor of Mr. Leizerovitz totaled $950,000 as a third position
              lien.


9/17/2020 3:00:48 PM                         Page 4 of 12
  Case 1:20-ap-01065-VK         Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                   Desc
                                Main Document     Page 5 of 12




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Wednesday, September 16, 2020                                                  Hearing Room          301

2:30 PM
CONT...       Lev Investments, LLC                                                          Chapter 11

              On June 17, 2019, Debtor declared its loan in default. The Notice of
              Default was prepared by RPT and Mr. Kemel and was in the amount of
              $2,450,244.27. On September 19, 2019, Debtor recorded a Notice of
              Sale set for October 15, 2019. RV then filed a lawsuit against Debtor
              in state court. The state court allowed a foreclosure, but reduced
              Debtor’s demand amount.

              Mr. Leizerovitz was interested in acquiring the RV Property through
              the foreclosure. However, on November 12, 2019, Mr. Leizerovitz
              learned that the RPT Parties conducted the foreclosure for Debtor on
              November 7, 2019, in violation of California Civil Code § 2924g(d);
              Mr. Leizerovitz was denied the opportunity to attend the foreclosure
              and purchase the RV Property. In addition, Debtor credit bid $2.5
              million, an amount in excess of the amount allowed by the state court.

              RV demanded that the foreclosure be set aside, but cross-defendants
              have failed to cancel the Trustee’s Deed or confirm RV’s title to the
              RV Property, which would restore Mr. Leizerovitz’s secured interest in
              the RV Property.

          C. Miscellaneous State Court Matters

      On January 19, 2020, while litigating the State Court Action, Defendants filed a
      complaint against the Lisitsa Parties for legal malpractice (the "Malpractice Action").
      Request for Judicial Notice [doc. 23], Exhibit C. The Malpractice Action involves the
      Lisitsa Parties’ representation of Defendants in connection with the real property
      transactions outlined above.

      On May 8, 2020, the RPT Parties filed a declaration of non-monetary status, asserting
      that they were sued solely in their capacity as trustee, and not because of wrongful acts
      or omissions on their part. Id. On May 22, 2020, the state court held a hearing and
      issued a ruling requiring the RPT Parties to participate in the lawsuit.

      On May 15, 2020, Defendants filed a Notice of Related Case in the State Court
      Action, referencing the Malpractice Action. Id. On May 22, 2020, Debtor and Mr.


9/17/2020 3:00:48 PM                         Page 5 of 12
  Case 1:20-ap-01065-VK          Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                     Desc
                                 Main Document     Page 6 of 12




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, September 16, 2020                                                      Hearing Room         301

2:30 PM
CONT...       Lev Investments, LLC                                                        Chapter 11
      Lioudkovski filed an answer to the cross-complaint. On June 12, 2020, the RPT
      Parties filed a motion to compel the depositions of Defendants and requested
      sanctions against these parties. Id. On June 19, 2020, the Lisitsa Parties filed a
      demurrer to the Cross-Complaint, set for hearing before the state court on August 13,
      2020. RJN, Exhibit A.

          D. Debtor’s Bankruptcy Case and the Removal

      On June 1, 2020, Debtor filed a voluntary chapter 11 petition. On June 26, 2020,
      Defendants removed the state court action to this Court.

      On July 20, 2020, Ms. Lisitsa and Lisitsa Law filed a notice of appearance and request
      for jury trial [doc. 12]. On July 23, 2020, RPT and Mr. Kemel filed a statement under
      FRBP 9027(e)(3) indicating they do not consent to entry of a final order or judgment
      by this Court [doc. 15]. On the same day, RPT and Mr. Kemel filed a demand for a
      jury trial [doc. 16].

      On July 24, 2020, RPT and Mr. Kemel filed a brief requesting remand of this action
      [doc. 18]. RPT and Mr. Kemel also provided the docket from the state court action,
      which reflects several upcoming hearings calendared before the state court. On the
      same day, Ms. Lisitsa and Lisitsa Law filed their brief requesting remand of this
      action [doc. 21]. On July 29, 2020, Defendants filed a brief opposing remand
      ("Defendants’ Brief") [doc. 24]. On July 29, 2020, Debtor filed a joinder to
      Defendants’ Brief [doc. 27].

      II. ANALYSIS

          A. Subject Matter Jurisdiction

      Removal of state court actions to federal district court is governed by 28 U.S.C. §§
      1441 – 1455. Removal and remand of actions related to bankruptcy cases is governed
      by § 1452.

          (a) A party may remove any claim or cause of action in a civil action . . . to the
              district court for the district where such civil action is pending, if such district
              court has jurisdiction of such claim or cause of action under section 1334 of


9/17/2020 3:00:48 PM                           Page 6 of 12
  Case 1:20-ap-01065-VK          Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                 Desc
                                 Main Document     Page 7 of 12




                                United States Bankruptcy Court
                                 Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, September 16, 2020                                                    Hearing Room       301

2:30 PM
CONT...       Lev Investments, LLC                                                      Chapter 11
              this title.
          (b) The court to which such claim or cause of action is removed my remand such
              claim or cause of action on any equitable ground. . . .

      28 U.S.C. § 1452.

      The party seeking removal bears the burden of establishing federal jurisdiction. Id. As
      set forth in § 1452, removal to a bankruptcy court requires that the court have
      jurisdiction of such claim or cause of action under 28 U.S.C. § 1334. 28 U.S.C. §
      1334(b), with regard to bankruptcy cases and proceedings, provides that:

              Except as provided by subsection (e)(2) and notwithstanding any Act
              of Congress that confers exclusive jurisdiction on a court or courts
              other than the district courts, the district courts shall have original but
              not exclusive jurisdiction of all civil proceedings arising under title 11,
              or arising in or related to cases under title 11.

                           1.      Arising Under Jurisdiction

      "A matter arises under the Bankruptcy Code if its existence depends on a substantive
      provision of bankruptcy law, that is, if it involves a cause of action created or
      determined by a statutory provision of the Bankruptcy Code." In re Ray, 624 F.3d
      1124, 1131 (9th Cir. 2010).

                           2.      Arising In Jurisdiction

      "A proceeding ‘arises in’ a case under the Bankruptcy Code if it is an administrative
      matter unique to the bankruptcy process that has no independent existence outside of
      bankruptcy and could not be brought in another forum, but whose cause of action is
      not expressly rooted in the Bankruptcy Code." Id.

      Matters that "arise under or in Title 11 are deemed to be ‘core’ proceedings . . . ." In
      re Harris Pine Mills, 44 F.3d 1431, 1435 (9th Cir. 1995). Title 28, United States
      Code, section 157(b)(2) sets out a non-exclusive list of core proceedings, including
      "matters concerning the administration of the estate," "allowance or disallowance of
      claims," "objections to discharges," "motions to terminate, annul, or modify the
      automatic stay," and "confirmation of plans." Bankruptcy courts have the authority to

9/17/2020 3:00:48 PM                           Page 7 of 12
  Case 1:20-ap-01065-VK           Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                  Desc
                                  Main Document     Page 8 of 12




                                 United States Bankruptcy Court
                                  Central District of California
                                       San Fernando Valley
                                 Judge Victoria Kaufman, Presiding
                                     Courtroom 301 Calendar

Wednesday, September 16, 2020                                                    Hearing Room         301

2:30 PM
CONT...        Lev Investments, LLC                                                           Chapter 11
      hear and enter final judgments in "all core proceedings arising under title 11, or
      arising in a case under title 11 . . . ." 28 U.S.C. § 157(b)(1); Stern v. Marshall, 564
      U.S. 462, 475-76, 131 S.Ct. 2594, 2604, 180 L.Ed.2d 475 (2011).

                            3.        Related to Jurisdiction

       Bankruptcy courts also have jurisdiction over proceedings that are "related to" a
       bankruptcy case. 28 U.S.C. § 1334(b); In re Pegasus Gold Corp., 394 F.3d 1189,
       1193 (9th Cir. 2005). A proceeding is "related to" a bankruptcy case if:

              [T]he outcome of the proceeding could conceivably have any effect on the
              estate being administered in bankruptcy. Thus, the proceeding need not
              necessarily be against the debtor or against the debtor's property. An action is
              related to bankruptcy if the outcome could alter the debtor's rights, liabilities,
              options, or freedom of action (either positively or negatively) and which in any
              way impacts upon the handling and administration of the bankrupt estate.

       Pegasus Gold Corp., 394 F.3d at 1193 (quoting Pacor, Inc. v. Higgins, 743 F.2d 984,
       994 (3d Cir. 1984) (emphasis omitted)).

       "[C]ivil proceedings are not within 28 U.S.C. § 1334(b)’s grant of jurisdiction if
       they… ‘are so tangential to the title 11 case or the result of which would have so little
       impact on the administration of the title 11 case… Put another way, litigation that
       would not have an impact upon the administration of the bankruptcy case, or on
       property of the estate, or on the distribution to creditors, cannot find a home in the
       district court based on the court’s bankruptcy jurisdiction.’" In re Wisdom, 2015 WL
       2128830, at *10 (Bankr. D. Idaho May 5, 2015) (quoting 1 Collier on Bankruptcy, ¶
       3.01[3][e][v] (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2014)).

       Here, the Court does not have "arising under" jurisdiction because none of the claims
       asserted by any of the parties involve a provision of the Bankruptcy Code. In
       addition, the Court lacks "arising in" jurisdiction because the causes of action in the
       Complaint and Cross-Complaint are not unique to bankruptcy and do not depend on
       the existence of a bankruptcy case.

       However, the Court has "related to" subject matter jurisdiction over the Complaint
       and the Cross-Complaint. Both pleadings involve claims by or against Debtor, which

9/17/2020 3:00:48 PM                           Page 8 of 12
  Case 1:20-ap-01065-VK         Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                 Desc
                                Main Document     Page 9 of 12




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Wednesday, September 16, 2020                                                  Hearing Room        301

2:30 PM
CONT...       Lev Investments, LLC                                                          Chapter 11
      may impact Debtor’s assets and liabilities. In addition, the pleadings involve assets of
      the estate, such as the Albers Property and Debtor’s interest in the RV Property.
      Nevertheless, as discussed below, the Court will remand part of this matter to state
      court.

          B. Remand

      "Bankruptcy courts have broad discretion to remand cases over which they otherwise
      have jurisdiction on any equitable ground." In re Enron Corp., 296 B.R. 505, 508
      (C.D. Cal. 2003). 28 U.S.C. § 1452(b) provides, in pertinent part: "The court to
      which such claim or cause of action is removed may remand such claim or cause of
      action on any equitable ground." "‘[E]ven where federal jurisdiction attaches in
      actions ‘related to’ bankruptcy proceedings, Congress has explicitly provided for
      courts to find that those matters are more properly adjudicated in state court.’" Parke
      v. Cardsystem Solutions, Inc., 2006 WL 2917604 (N.D. Cal. October 11, 2006)
      (quoting Williams v. Shell Oil Co., 169 B.R. 684, 690 (S.D. Cal. 1994)).

      Courts generally consider up to fourteen factors in deciding whether to remand a case
      to state court. Enron, 296 B.R. at 508. Factors courts should consider in deciding
      whether to remand are:

          (1) the effect or lack thereof on the efficient administration of the estate if the
              Court recommends [remand or] abstention;
          (2) extent to which state law issues predominate over bankruptcy issues;
          (3) difficult or unsettled nature of applicable law;
          (4) presence of related proceeding commenced in state court or other
              nonbankruptcy proceeding;
          (5) jurisdictional basis, if any, other than [section] 1334;
          (6) degree of relatedness or remoteness of proceeding to main bankruptcy case;
          (7) the substance rather than the form of an asserted core proceeding;
          (8) the feasibility of severing state law claims from core bankruptcy matters to
              allow judgments to be entered in state court with enforcement left to the
              bankruptcy court;
          (9) the burden on the bankruptcy court's docket;
          (10) the likelihood that the commencement of the proceeding in bankruptcy court
               involves forum shopping by one of the parties;


9/17/2020 3:00:48 PM                         Page 9 of 12
  Case 1:20-ap-01065-VK          Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56               Desc
                                 Main Document    Page 10 of 12




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, September 16, 2020                                                 Hearing Room        301

2:30 PM
CONT...       Lev Investments, LLC                                                          Chapter 11
          (11) the existence of a right to a jury trial;
          (12) the presence in the proceeding of nondebtor parties;
          (13) comity; and
          (14) the possibility of prejudice to other parties in the action.

      Id., 508 n.2; see also In re Cytodyn of New Mexico, Inc., 374 B.R. 733, 738 (Bankr.
      C.D. Cal. 2007).

      Here, the Court will sever the claims and remand this matter in part. The Court will
      not remand the remaining claims in the Complaint, or the claims in the Cross-
      Complaint asserted against Debtor and relating to the Albers Property (the "Albers
      Claims"). The Court will remand all of the claims against the Lisitsa Parties (the
      "Lisitsa Claims"), and all of the claims involving the RV Property (including against
      Debtor) to state court (the "RV Claims").

      As to the Albers Claims, Defendants and Debtor consent to entry of a final order by
      this Court. As such, the Court will be able to adjudicate these claims in a prompt
      fashion. In addition, the Albers Claims may impact the sale of the Albers Property
      and the amount to be distributed from any such sale. To prevent significant delays
      related to administration of the Albers Property, and because the Court may adjudicate
      related issues in the FR LLC v. Lev Investments, LLC et al. proceeding (the "FR
      Proceeding") [1:20-ap-01060-VK], the Court will not remand the Albers Claims to
      state court.

      However, the Court will remand the Lisitsa Claims and the RV Claims to state court.
      [FN1]. Unlike Debtor and Defendants, the Lisitsa Parties and RPT Parties do not
      consent to entry of a final order or judgment by this Court. While some of these
      claims may be statutorily "core," Defendants have not shown that any of the claims
      are constitutionally core under Stern v. Marshall, 564 U.S. 462, 131 S.Ct. 2594, 180
      L.Ed.2d 475 (2011). Thus, if the Court did not remand these claims, the Court would
      have to submit a Report and Recommendation to the District Court, delaying final
      resolution of these claims.

      In addition, both the Lisitsa Parties and RPT Parties have demanded a jury trial.
      While the demands are not timely under Local Bankruptcy Rule 9027-1(e), denying
      the Lisitsa Parties’ and RPT Parties’ request for remand would prejudice these parties


9/17/2020 3:00:48 PM                          Page 10 of 12
  Case 1:20-ap-01065-VK        Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56                Desc
                               Main Document    Page 11 of 12




                              United States Bankruptcy Court
                               Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Wednesday, September 16, 2020                                                 Hearing Room        301

2:30 PM
CONT...       Lev Investments, LLC                                                          Chapter 11
      because they would not be deprived of a jury trial before the state court. Moreover,
      the Lisitsa Claims and the RV Claims involve exclusively California law, including
      claims not commonly litigated in bankruptcy court. Defendants also filed a Notice of
      Related Action before the state court, acknowledging that the Malpractice Action as a
      related proceeding. Further, there is no jurisdictional basis over the Lisitsa Claims
      and RV Claims other than 28 U.S.C. § 1334. [FN2].

      III. CONCLUSION

      The Court will remand the Lisitsa Claims and RV Claims to state court. The Court
      will not remand the Albers Claims. The Court will prepare that order.

                                         FOOTNOTES

          1. The RPT Parties briefly discuss mandatory abstention. However, 28 U.S.C. §
             1334(c)(2) does not apply to removed proceedings. See In re Lazar, 237 F.3d
             967, 981 (9th Cir. 2001). In any event, because the Court is exercising its
             discretion to remand the RV Claims, the Court need not rely on mandatory
             abstention as a basis for remanding the claims involving the RPT Parties.

          2. Because the Court is remanding the Lisitsa Claims and RV Claims to state
             court, the Court will not preside over Defendants’ request for default against
             the RPT Parties [docs. 7-10] or the Lisitsa Parties’ and RPT Parties’ motions
             to dismiss the Cross-Complaint [docs. 19, 20].

                                     Party Information
  Debtor(s):
       Lev Investments, LLC                        Represented By
                                                     David B Golubchik
                                                     Juliet Y Oh
  Defendant(s):
       SENSIBLE CONSULTING AND                     Represented By
                                                     John Burgee
       MICHAEL LEIZEROVITZ                         Represented By
                                                     John Burgee
9/17/2020 3:00:48 PM                        Page 11 of 12
  Case 1:20-ap-01065-VK        Doc 44 Filed 09/17/20 Entered 09/17/20 15:28:56     Desc
                               Main Document    Page 12 of 12




                              United States Bankruptcy Court
                               Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Wednesday, September 16, 2020                                      Hearing Room        301

2:30 PM
CONT...    Lev Investments, LLC                                                  Chapter 11
      RUVIN FEYGENBERG                          Represented By
                                                  John Burgee
       Ming Zhu LLC                             Pro Se
       DOES 1 through 100, inclusive            Pro Se
  Plaintiff(s):
       Lev Investments, LLC                     Pro Se
  Trustee(s):
       Caroline Renee Djang (TR)                Pro Se




9/17/2020 3:00:48 PM                      Page 12 of 12
